                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Aug 04, 2020
2
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     CONTINENTAL WESTERN                         No. 2:19-cv-00341-SMJ
5    INSURANCE COMPANY, an Iowa
     corporation,
6                                                ORDER GRANTING MOTION
                               Plaintiff,        FOR DEFAULT JUDGMENT
7
                  v.
8
     AMPLICON EXPRESS INC., a
9    Washington corporation,

10                             Defendant.

11         Before the Court, without oral argument, is Plaintiff Continental Western

12   Insurance Company’s motion for summary judgment or, in the alternative, default

13   judgment, ECF No. 17. Plaintiff seeks entry of a declaratory judgment that it owes

14   no duty to defend Defendant Amplicon Express, Inc., to whom it sold liability

15   insurance, in a dispute involving the release of hazardous substances by Defendant.

16   Id. Despite being properly served, Defendant has neither answered the Complaint

17   nor responded to Plaintiff’s motion. As such, and in view of the ongoing prejudice

18   that would result from Plaintiff continuing to defend Defendant under a reservation

19   of rights until this matter is resolved, the Court finds default judgment appropriate

20   and grants Plaintiff’s motion.




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 1
1                                    BACKGROUND

2          This action for declaratory relief arises out of a commercial general liability

3    insurance policy Plaintiff issued to Defendant. See ECF No. 1-3 at 1–56 (insurance

4    policy). According to Plaintiff, Defendant operates a molecular biology laboratory

5    in Pullman, Washington, where it leases space from Washington State University

6    (“WSU”). ECF No. 17 at 3. In early 2019, hazardous substances allegedly escaped

7    from Defendant’s laboratory into a neighboring tenant’s facility, resulting in

8    property damage and lost revenues. Id. at 3–6. As a result, both the neighboring

9    tenant and WSU demanded compensation and threatened legal action (the

10   “underlying dispute”). Id. Although no legal action has been brought, Plaintiff has

11   appointed counsel to assist Defendant. ECF No. 18 at 2.

12         On October 9, 2019, Plaintiff brought suit in this Court, seeking a declaratory

13   judgment that it owes no duty to defend Defendant because none of the claims at

14   issue in the underlying dispute fall within the coverages provided by Plaintiff’s

15   policy. See ECF No. 1; ECF No. 17 at 10–19. Plaintiff served Defendant’s

16   registered agent with a Summons and the Complaint on October 14, 2019. ECF

17   No. 8. Defendant did not appear or otherwise respond to the Complaint, and on

18   January 15, 2020, Plaintiff sought default judgment. See ECF No. 6. On March 13,

19   2020, the Court denied Plaintiff’s motion because it had not sought entry of an

20   order of default from the Clerk’s Office. ECF No. 11 (citing LCivR 55). Plaintiff




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 2
1    then sought and obtained a Clerk’s Order of Default against Defendant. ECF

2    Nos. 13, 15.

3          Plaintiff now seeks summary judgment that it owes Defendant no duty to

4    defend against the threatened legal action in the underlying dispute. ECF No. 17.

5    Plaintiff also renews its motion for entry of default judgment. See id. at 2, 7–9.

6    Defendant still has not filed an answer or otherwise responded to Plaintiff’s

7    Complaint, and counsel has not appeared on its behalf.

8                                   LEGAL STANDARD

9          Entry of default judgment is discretionary. Aldabe v. Aldabe, 616 F.2d 1089,

10   1092 (9th Cir. 1980). Where possible, cases should be resolved on their merits, and

11   the entry of default judgment is an extreme measure reserved for unusual

12   circumstances. Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th

13   Cir. 2009) (citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th

14   Cir. 1985)). In evaluating the propriety of default judgment, the Court is guided by

15   seven non-exclusive factors:

16         (1) [T]he possibility of prejudice to the plaintiff, (2) the merits of
           plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
17         the sum of money at stake in the action[,] (5) the possibility of a dispute
           concerning material facts[,] (6) whether the default was due to
18         excusable neglect, and (7) the strong policy underlying the Federal
           Rules of Civil Procedure favoring decisions on the merits.
19

20   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). The Court assumes the




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 3
1    facts alleged in the complaint are true. Geddes v. United Fin. Grp., 559 F.2d 557,

2    560 (9th Cir. 1977).

3                                       DISCUSSION

4          Having reviewed the motion and the record in this matter in light of the Eitel

5    factors, the Court is fully informed and finds that entry of default judgment is

6    appropriate in this case. First, the Court is persuaded that refusing to enter default

7    judgment would prejudice Plaintiff. See Eitel, 782 F.2d at 1471–72. Plaintiff

8    represents that in an abundance of caution it has appointed counsel to assist

9    Defendant in the underlying dispute, notwithstanding Plaintiff’s position that the

10   claims at issue in that dispute are not covered under the policy it issued to

11   Defendant. See ECF No. 18 at 2. Such action is consistent with Plaintiff’s duty of

12   good faith under Washington law. Osborne Constr. Co. v. Zurich Am. Ins. Co., 356

13   F. Supp. 3d 1085, 1091 (W.D. Wash. 2018) (“If the insurer remains uncertain

14   [concerning its duty to defend], the insurer must provide a defense under a

15   reservation of rights while seeking a declaratory judgment that it has no duty to

16   defend.” (citing Truck Ins. Exch. v. Vanport Homes, Inc., 58 P.3d 276, 282

17   (Wash. 2002))). But it is also a costly measure—one in which Plaintiff must

18   continue until it secures a judgment in this case absolving it of continued

19   responsibility to represent Defendant. See id. As such, the Court finds denying

20   Plaintiff’s motion for default judgment would result in prejudice both now and on




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 4
1    a continuing basis, and thus this factor weighs heavily in favor of default judgment.

2          Second, the Court is satisfied based on a review of the record that Plaintiff’s

3    claim is meritorious. See Eitel, 782 F.2d at 1471–72. The policy Plaintiff issued to

4    Defendant excludes from coverage any property damage or personal injury arising

5    by virtue of “the actual, alleged or threatened discharge, . . . release or escape of

6    ‘pollutants.’” ECF No. 1-3 at 10, 39–40. The policy defines “pollutants” to include

7    “any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,

8    vapor, soot, fumes, acids, alkalis, chemicals and waste.” Id. at 22. Taking the

9    allegations in the Complaint as true, the claims in the threatened lawsuit and various

10   demand letters in the underlying dispute arise out of the release of hazardous

11   chemicals from Defendant’s laboratory space and would thus appear to fall squarely

12   within the pollution policy exclusion. See ECF No. 18 at 5–28. The Court’s view of

13   the merits is, of course, limited by Defendant’s non-appearance and the resultant

14   one-sided nature of the evidence. Even so, the Court concludes, based on the record

15   before it, that Plaintiff’s claim is meritorious. This factor therefore also weighs in

16   favor of default judgment. See Eitel, 782 F.2d at 1471–72.

17         Next, the Court considers the sum of money at stake in the action. See

18   Eitel, 782 F.2d at 1471–72. While Plaintiff seeks only declaratory judgment in this

19   matter—and thus entry of default judgment would not directly result in a monetary

20   award—the Court is cognizant that default judgment will almost certainly result in




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 5
1    Plaintiff no longer representing Defendant in the underlying dispute. This outcome

2    could result in costs associated with both the continued defense of that matter and

3    any eventual judgment or settlement. Thus, although this factor weighs against

4    default judgment, its weight is tempered.

5          Next, the Court must consider whether there is a possibility of a dispute over

6    the material facts in this matter. See Eitel, 782 F.2d at 1471–72. On the record before

7    the Court, the issue of coverage for the underlying dispute seems clear-cut. See

8    ECF No. 1-3 at 10, 39–40; ECF No. 18 at 5–28. However, the Court notes that

9    record is provided entirely by Plaintiff and thus, there is some possibility that

10   discovery would produce evidence to muddy the waters concerning coverage, and

11   this factor weighs somewhat against entry of default judgment. Even so, given the

12   contractual nature of the suit and the evidence submitted by Plaintiff to establish the

13   facts of the underlying dispute, the effect of this factor in the Court’s analysis is also

14   tempered.

15         The Court next considers the possibility that Defendant’s default was due to

16   excusable neglect. See Eitel, 782 F.2d at 1471–72. There is no excusable neglect

17   where a defendant is “properly served with the complaint, the notice of entry of

18   default, [and] the papers in support of the [default judgment] motion.” Shanghai

19   Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal Nov. 2,

20   2001). Plaintiff served Defendant’s registered agent with the Summons and




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 6
1    Complaint in this matter, see ECF No. 8, with notice of Plaintiff’s earlier motion

2    for default judgment, see ECF No. 9, and with Plaintiff’s motion for entry of default

3    by the Clerk of Court, see ECF No. 13. As such, the Court finds there is no

4    excusable neglect for Defendant’s failure to respond, and thus this factor weighs in

5    favor of default judgment.

6          Finally, the Court considers the strong preference, expressed in the Federal

7    Rules of Civil Procedure, for resolution of claims on the merits. See Eitel, 782 F.2d

8    at 1471–72; Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985).

9    Although this factor “almost always disfavors the entry of default judgment,” it is

10   not dispositive. Vawter v. Quality Loan Serv. Corp. of Wash., No. C009-1585JLR,

11   2011 WL 1584434, at *6 (W.D. Wash. Apr. 27, 2011). That strong preference

12   notwithstanding, the Court finds this is an appropriate case for entry of default

13   judgment. This matter has been pending since late 2019; Defendant has had ample

14   opportunity to appear and defend against the merits of Plaintiff’s claims. Because

15   further delaying judgment would result in continuing prejudice to Plaintiff—whose

16   only recourse under Washington law for relief from its duty to defend is obtaining

17   judgment in a case such as this one—and because the merits of Plaintiff’s claim

18   appear strong, the Court finds entry of default judgment appropriate. Because the

19   Court finds entry of default judgment warranted, it declines to evaluate the merits

20   of Plaintiff’s motion for summary judgment. See ECF No. 17 at 9–19.




     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 7
1          Accordingly, IT IS HEREBY ORDERED:

2          1.    Plaintiff Continental Western Insurance Company’s Motion for

3                Summary Judgment, ECF No. 17, is GRANTED.

4          2.    The Clerk’s Office is directed to ENTER DEFAULT JUDGMENT

5                in favor of Plaintiff.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel and to Defendant at its last known address, and

8    thereafter to CLOSE this file.

9          DATED this 4th day of August 2020.

10

11                      _________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT – 8
